EXHIBIT 10.19

STOCK OPTION AND RESTRICTED STOCK AGREEMENT

FOR THE GRANT OF INCENTIVE STOCK OPTIONS, NON-QUALIFIED

STOCK OPTIONS AND RESTRICTED STOCK UNDER THE

TIDEWATER INC. 2006 STOCK INCENTIVE PLAN

THIS AGREEMENT is entered into as of March 5, 2009, by and between Tidewater
Inc., a Delaware corporation (“Tidewater”), and                     (the
“Employee”).

WHEREAS, the Employee is a key employee of Tidewater or one of its subsidiaries
and Tidewater considers it desirable and in its best interest that the Employee
be given an added incentive to advance the interests of Tidewater by possessing
an option to purchase shares of the common stock of Tidewater, $.10 par value
per share (the “Common Stock”) and restricted shares of Common Stock in
accordance with the Tidewater Inc. 2006 Stock Incentive Plan (the “Plan”), which
was approved by the shareholders of Tidewater at the 2006 annual meeting of
shareholders. Tidewater and its subsidiaries shall be collectively referred to
herein as the “Company.”

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

I.

Stock Options

1.1 Grant of Options. Tidewater hereby grants to the Employee effective March 5,
2009 (the “Date of Grant”) the right, privilege and option to purchase
                    shares of Common Stock (the “Option”) at an exercise price
of $33.83 per share (the “Exercise Price”). The Option shall be exercisable at
the times specified in Section 1.2 below. With respect to                     of
the shares subject to the Option, the Option is intended to be a non-qualified
stock option and with respect to                     of the shares subject to
the Option, the Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the foregoing, an Option intended to qualify as an incentive
stock option may be treated as a non-qualified stock option in the event of the
acceleration of vesting or if the Option is exercised after the time period
permitted for incentive stock options.

1.2 Time of Exercise.

(a) Subject to the provisions of the Plan and the other provisions of this
Section I, the Option shall be vested and exercisable in the amounts and on the
dates provided below, if the Employee continues to be employed by the Company on
such date:

 

Date Exercisable

   Incentive Stock
Option Shares    Non-Qualified
Stock Option
Shares

March 4, 2010

     

March 4, 2011

     

March 4, 2012

     

 

1



--------------------------------------------------------------------------------

(b) The Option shall terminate ten years following the Date of Grant and may
terminate earlier in the event of termination of the Employee’s employment as
provided below or a Change of Control of Tidewater as provided in the Plan.
During Employee’s lifetime, the Option may be exercised only by the Employee or
the Employee’s curator if the Employee has been interdicted.

(c) If the Employee’s employment with the Company terminates, other than as a
result of death, disability within the meaning of Section 22(e)(3) of the Code
(“Disability”) or retirement, the Option may be exercised, but only to the
extent otherwise exercisable on the date of termination of employment, within 90
days following termination of employment, but in no event later than ten years
after the Date of Grant.

(d) If the Employee’s employment with the Company is terminated because of
Disability or because of retirement, the Option may be exercised, but only to
the extent otherwise exercisable on the date of termination of employment,
within two years from the date of termination of employment, but in no event
later than ten years after the Date of Grant. In the case of an incentive stock
option, however, the Option will not be treated as an incentive stock option for
tax purposes if it is exercised later than three months following the date of
termination of employment as a result of retirement or later than one year
following the date of termination of employment as a result of Disability.

(e) In the event of the Employee’s death, the Option may be exercised by the
Employee’s estate, or by the person to whom such right devolves from him by
reason of the Employee’s death, but only to the extent otherwise exercisable on
the date of death, within two years from the date of death, but in no event
later than ten years after the Date of Grant.

(f) The Option shall become fully exercisable upon a Change of Control of
Tidewater as provided in the Plan.

(g) Any portion of the Option that is not exercisable at the time of termination
of employment shall be terminated upon termination of employment. Any portion of
the Option that is exercisable but not exercised within the permitted time
period following termination of employment provided in this Section I, shall be
terminated upon expiration of such permitted time period.

1.3 Method of Exercise of Option.

(a) The Employee may exercise all or a portion of the Option by delivering to
the Company a signed written notice of his intention to exercise the Option,
specifying therein the number of shares to be purchased. Upon receiving such
notice, and after the Company has received full payment of the Exercise Price in
accordance with the Plan, including as provided in Section 1.3(b) below, the
appropriate officer of the Company shall cause the transfer of title of the
shares purchased to Employee on Tidewater’s stock records and cause to be issued
to Employee a stock certificate for the number of shares being acquired.
Employee shall not have any rights as a shareholder until the stock certificate
is issued to him.

 

2



--------------------------------------------------------------------------------

(b) As permitted in the Plan, the Committee has authorized the use of the net
exercise procedure described in the Plan for the exercise of the non-qualified
stock options, but not for the exercise of the incentive stock options granted
pursuant to this Agreement.

1.4 Non-Transferability. Unless permitted by the Committee in an amendment to
this Agreement as provided in the Plan, the Option granted hereby may not be
transferred, assigned, pledged or hypothecated in any manner, by operation of
law or otherwise, other than by will or by the laws of descent and distribution
and shall not be subject to execution, attachment or similar process.

II.

Restricted Stock

2.1 Grant of Restricted Stock. Tidewater hereby grants to Employee a restricted
stock award effective on the Date of Grant of                     shares of
Common Stock (the “Restricted Stock”) subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.

2.2 Award Restrictions. The period during which the restrictions imposed on the
Restricted Stock by the Plan and this Agreement are in effect is referred to
herein as the “Restricted Period.” During the Restricted Period, the Employee
shall be entitled to all rights of a stockholder of Tidewater, including the
right to vote the shares and to receive dividends thereon; provided, however,
that the Restricted Stock, the right to vote the Restricted Stock and the right
to receive dividends thereon may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered during the Restricted Period.

2.3 Vesting Terms.

(a) Types of Restricted Stock.                     of the shares of Restricted
Stock shall vest based on the continued employment of the Employee as provided
in Section 2.3(b) below (the “Time-Based Restricted Stock”).
                    of the shares of Restricted Stock shall vest based upon
continued employment and the satisfaction of performance criteria as provided in
Section 2.3(c)(ii) below (the “Performance-Based Restricted Stock”).

(b) Time-Based Restricted Stock. The Restricted Period for the Time-Based
Restricted Stock shall end and the shares of Time-Based Restricted Stock shall
become vested and freely transferable as set forth below if, except as provided
in Section 2.3(d), the Employee remains employed by the Company on such dates,

With respect to 25% of the shares of Time-Based Restricted Stock on March 4,
2010

With respect to 25% of the shares of Time-Based Restricted Stock on March 4,
2011

With respect to 25% of the shares of Time-Based Restricted Stock on March 4,
2012

With respect to 25% of the shares of Time-Based Restricted Stock on March 4,
2013.

 

3



--------------------------------------------------------------------------------

(c) (i) Performance-Based Restricted Stock. The Restricted Period for the
Performance-Based Restricted Stock shall end and the shares of Performance-Based
Restricted Stock shall become vested and freely transferable on the later of
May 1, 2013 or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2013 is filed with the SEC, subject to

(A) continued employment through the end of the Restricted Period, except for
termination as a result of death or Disability as provided in Section 2.3(d);
and

(B) the level of achievement of the simple average of the Return on Capital
Employed (“SAROCE”) of each of the four fiscal years included in the Performance
Period. The “Performance Period” shall consist of the four fiscal years during
the period that begins April 1, 2010 and ends March 31, 2013.

(ii) If the SAROCE is greater than 10% (the weighted average cost of capital in
place as of April 1, 2009, as calculated by Stern Stewart), then at least a
portion of the shares of Performance-Based Restricted Stock shall vest as
follows:

 

SAROCE

   % of Shares Vesting  

10% or less

   0 %

11%

   20 %

12%

   40 %

13%

   60 %

14%

   80 %

15% or greater

   100 %

The number of shares that vest shall be pro-rated for SAROCE between 10% and
15%. Any shares of Performance-Based Restricted Stock that do not vest by the
end of the Restricted Period are immediately forfeited and canceled. As an
example, if the SAROCE is calculated to be 13% over the Performance Period, 60%
of the shares of Performance-Based Restricted Stock would vest, and the
remaining 40% would be canceled.

(iii) “Return on Capital Employed” (“ROCE”), which is also referred to as return
on total capital, shall be calculated consistent with the Company’s normal
calculations of economic value added (“EVA”) for the annual bonus program. ROCE
equals net operating profit after taxes (“NOPAT”) divided by Average Capital
Employed. NOPAT equals revenues less operating expenses (including depreciation)
and taxes on operating profit. Average Capital Employed equals the average of
fixed assets plus working capital.

(iv) Certain adjustments to NOPAT and Average Capital Employed will be made in
determining ROCE. Accordingly, the following items will be added to or
subtracted from NOPAT and Average Capital Employed as reported in the Company’s
financial statements in order to determine ROCE and Average Capital Employed for
purposes of this Agreement:

(A) Cumulative effect of accounting changes;

 

4



--------------------------------------------------------------------------------

(B) Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30;

(C) Discontinued operations;

(D) Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30; and

(E) All other items that resulted in adjustments to the EVA calculation for
purposes of determining the annual bonuses paid by the Company for the fiscal
year ending March 31, 2009 and prior fiscal years.

(v) Prior to any vesting of Restricted Stock hereunder as a result of SAROCE
performance, the Committee shall certify in writing, by resolution or otherwise,
the SAROCE level achieved and the percentage of shares of Restricted Stock
vesting.

(d) All Restricted Stock. The Restricted Period shall end and the Restricted
Stock will become fully vested and freely transferable by the Employee or his
estate upon the death of the Employee or if the Employee becomes Disabled.
Termination of employment for any other reason prior to the end of the
Restricted Period shall result in forfeiture of all Restricted Stock. The shares
of Restricted Stock shall also become fully vested and the Restricted Period
shall end in the event of a Change of Control of Tidewater as provided in the
Plan.

III.

Book Entry

3.1 The Company’s Stock Issuance Records. A book entry in the Company’s stock
issuance records shall reflect the Restricted Stock as registered in the name of
the Employee and that during the Restricted Period the transferability of shares
of Restricted Stock is restricted in accordance with the terms and conditions
(including conditions of forfeiture) contained in the Plan and this Agreement
and that copies of the Plan and Agreement are on file in the office of the
Secretary of Tidewater.

3.2 Removal of Restrictions. Upon termination of the Restricted Period with
respect to all or a portion of the Restricted Stock, Tidewater shall cause the
restrictions on transfer reflected in the book entry with respect to such shares
to be removed and upon the Participant’s request, shall cause a stock
certificate without a restrictive legend covering the vested Restricted Stock to
be issued in the name of the Employee or his nominee. Upon removal of the
restrictive legend from the book entry or upon receipt of a stock certificate
without a restrictive legend, the Employee is free to hold or dispose of such
shares, subject to applicable securities laws.

IV.

Defined Terms

The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the Plan.

 

5



--------------------------------------------------------------------------------

V.

Recovery Right of the Company

The Company has the right to recover any Options or Restricted Stock issued
under the Plan to the Employee, if (a) the grant, vesting or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to the Company’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and
(d) the effect of the restatement was to decrease the financial results such
that such grant would not have been earned or would have had a lesser value. The
Employee accepts the Options and the Restricted Stock subject to such recovery
rights of the Company and in the event the Company exercises such rights, the
Employee shall promptly return the Options (or the shares acquired upon
exercise) and the Restricted Stock to the Company upon demand. If the Employee
no longer holds the shares subject to the Options or the Restricted Stock at the
time of demand by the Company, the Employee shall pay to the Company, without
interest, all cash, securities or other assets received by the Employee upon the
sale or transfer of such shares. The Company may, if it chooses, effect such
recovery by withholding from other amounts due to the Employee by the Company.

VI.

Withholding Taxes

6.1 Options. At any time that the Employee is required to pay to the Company an
amount required to be withheld under applicable income tax laws in connection
with the exercise of an Option, the Employee may satisfy this obligation in
whole or in part by electing (the “Election”) to deliver currently owned shares
of Common Stock or to have the Company withhold from the distribution shares of
Common Stock, in each case having a value equal to the minimum statutory amount
required to be withheld. Notwithstanding the terms of the Plan, the Committee
shall not have the right to disapprove of an Election. The value of the shares
to be delivered or withheld shall be based on the Fair Market Value of the
Common Stock on the date that the amount of tax to be withheld shall be
determined (the “Tax Date”). Each Election must be made prior to the Tax Date.

6.2 Restricted Stock. At any time that the Employee is required to pay to the
Company an amount required to be withheld under the applicable income tax laws
in connection with the lapse of restrictions on Restricted Stock, unless the
Employee has previously provided the Company with payment of all applicable
withholding taxes, the Company shall withhold from the shares of Restricted
Stock on which the restrictions are lapsing shares with a value equal to the
minimum statutory amount required to be withheld. The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the Tax
Date.

VII.

No Contract of Employment Intended

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Employee’s employment relationship with the Company
at any time.

 

6



--------------------------------------------------------------------------------

VIII.

Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

IX.

Amendment, Modification or Termination

The Committee may amend, modify or terminate any outstanding Option at any time
prior to exercise and any Restricted Stock at any time prior to vesting in any
manner not inconsistent with the terms of the Plan. If Options or Restricted
Stock are intended to qualify as performance-based compensation under
Section 162(m) of the Code, the Committee may not use its discretion to increase
the compensation payable to the Employee hereunder in violation of the
“performance-based compensation” requirements of Section 162(m) of the Code.
Notwithstanding the foregoing, no amendment, modification or termination may
materially impair the rights of an Employee hereunder without the consent of the
Employee.

X.

Inconsistent Provisions

The Options and Restricted Stock granted hereby are subject to the provisions of
the Plan, as in effect on the date hereof and as it may be amended. In the event
any provision of this Agreement conflicts with such a provision of the Plan, the
Plan provision shall control. The Employee acknowledges that a copy of the Plan
was distributed to the Employee and that the Employee was advised to review such
Plan prior to entering into this Agreement. The Employee waives the right to
claim that the provisions of the Plan are not binding upon the Employee and the
Employee’s heirs, executors, administrators, legal representatives and
successors.

XI.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.

XII.

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Employee and Tidewater intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

7



--------------------------------------------------------------------------------

XIII.

Entire Agreement; Modification

The Plan and the Agreement contain the entire agreement between the parties with
respect to the subject matter contained herein. The Agreement may not be
modified without the approval of the Committee and the Employee, except as
provided in the Plan, as it may be amended from time to time in the manner
provided therein, or in this Agreement, as it may be amended from time to time.
Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.

XIV.

Section 83(b) Election

The Employee has reviewed with the Employee’s own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement. The Employee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Employee
understands that the Employee (and not the Company) shall be responsible for the
Employee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Employee understands that the Employee may
elect to be taxed at the time the shares of Restricted Stock are granted by
filing an election under Section 83(b) of the Code with the IRS within thirty
days from the Date of Grant and providing a copy to the Company. The Employee
acknowledges that it is the Employee’s sole responsibility and not the Company’s
to file timely the election under Section 83(b), even if the Employee requests
the Company or its representatives to make this filing on the Employee’s behalf.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

TIDEWATER INC.

 

Dean E. Taylor Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

8